In a coram nobis proceeding, defendant appeals from an order of the County Court, Queens County, dated May 24, 1961, which denied, without a hearing, his application to vacate a judgment of said court, rendered December 28, 1960 on his plea of guilty, convicting him of attempted petit larceny and sentencing him to serve an indefinite term in the New York City Penitentiary pursuant to article 7-A of the Correction Law. Order affirmed. No opinion. Beldoek, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.